                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    EASTERN DIVISION
                                                     )
 LORNA SHANNA KEITH,                                 )
           Petitioner,                               )
                                                     )
 v.                                                  )           No. 1:20-cv-01005-JDB-jay
 ERICA STRONG,                                       )
                                                     )
           Respondent.                               )

              ORDER DIRECTING PETITIONER TO FILE AN IN FORMA PAUPERIS
                  AFFIDAVIT AND TRUST FUND ACCOUNT STATEMENT
                     OR PAY THE $5.00 HABEAS CORPUS FILING FEE


       On December 16, 2019, Petitioner, Lorna Shanna Keith, Bureau of Prisons register number

31014-076, an inmate at the Federal Correctional Institution in Tallahassee, Florida, submitted a

letter docketed in her criminal case (United States v. Keith, No. 1:18-cr-10090-JDB) that the Court

construed as a petition pursuant to 28 U.S.C. § 2241. (Docket Entry 48.) At the direction of the

Court, on January 6, 2020, the Clerk opened this instant civil case, using Petitioner’s letter as a

case-initiating § 2241. If the Petitioner wishes to proceed with this action, she will be required to

submit a properly completed application to proceed in forma pauperis and a copy of her trust

account statement or pay the $5.00 habeas filing fee required by 28 U.S.C. § 1914(a).

       Accordingly, Petitioner is ORDERED to pay the $5.00 habeas corpus filing fee or submit

a properly completed in forma pauperis affidavit demonstrating her indigency, along with a current

inmate trust fund account statement for the last six months, within thirty (30) days after entry of

this order. 1 The Clerk is DIRECTED to provide Petitioner with a copy of the prisoner affidavit



       1
         In the interest of expediting this matter, Petitioner is advised that if her inmate trust
account had a balance of at least $25.00 on the date this petition was filed, an application to proceed
in forma pauperis will be denied.
along with this order.

       Failure to comply with this order in a timely manner will result in dismissal of this action

without further notice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED this 31st day of January 2020.

                                                     s/ J. DANIEL BREEN
                                                     UNITED STATES DISTRICT JUDGE




                                                2
